DETAILED ACTION


1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-70 presented for examination. 

3.	Claims 1-50, 53-55 and 63-65 have been canceled, and claims 51, 61, 62 and 66-70 have been amended.

4.	This allowance of application 16/122026 is in response to Applicant’s claim amendments filed on December 17, 2020.

5.	Application 16/122026 is a continuation of application 14/634640 (US 10097648) filed on February 27, 2015.

6.	A Double Patenting rejection between this application and US 10097648) was not written because this instant application recites “adjusting the recommendation threshold” which is absent in US 10097648.  Hence, a double patent rejection is not appropriate.

Claim Interpretation
7.	Claim 51 recites “mutual friends.”  Specification [0038] states “a closeness metric that quantifies the amount of electronic communication, commons interest and/or mutual friends between the user and the social network contact.  As referred to herein, ‘a closeness metric’ is a metric that quantifies the electronic communication and/or the number of mutual friends between a user and a social network contact,” “the closeness metric may quantify the number of mutual friends between a user and a social network contact,” and “the closeness metric may indicate that two users have a high number of mutual friends or acquaintances.”  The specification does not explain/define “mutual friends.” According to Spratley, “a mutual friend is an individual who has established a friendship with two people.  When those two people meet, they learn that they share the same friend; that friend they have in common is their mutual friend,” and “mutual friends are commonplace in schools, where kids are introduced to each other by a mutual friend.  Adults often meet other people in the workplace, bars, restaurants and other social settings due to a mutual friend introducing them.”  Further, “the concept of mutual friends extends to social networking as well.  A mutual friend on the website Facebook is someone who is friends with a Facebook user and the person who’s profile the user views.  When visiting the Facebook profile of a person with whom you’re not friends, the website displays a list of people who are that person’s friends and your friends; they are mutual friends.  The website Twitter similarly integrates a mutual friends list in its service.  If you visit a person’s profile on Twitter, the website lists the friends that you follow that also know that person.”  According to Savage et al. (US Pub 20150379406) [0031] states “this variable may measure how many social connections in common a user has with a particular social group, based on the number of mutual friends, number of same online groups.”  According to Khan et al. (US Pub 20110238755) [93] states “the social proximity of the users, such as in preferring to suggest carpool arrangements to users who are friends or friends of friends.”  According to Ventilla et al., (US Pub 20110106895) [0061] “social proximity (e.g., the degree of social indirection) and similarities in demographics and behavior among members of the user’s social affinity network can be taken into account.  By way of illustration, the factors considered can include one more of the following,” and [0062] states “social connections (common friends and affiliations).”  According to Mgrdechian et al. (US 7545784) “a user could access information about a specific person in their general location in order to decide whether potential compatibilities (either business or personal) may exist between them” and “a user could identify mutual friends which they may have in common with a person in their general location.”  As explained by these prior arts, “social proximity” is similar to “mutual friends” when applied/limited/focused to a group/provider/location.  This interpretation is applied to all the claims.

Reason for Allowance
8.	The present invention is directed towards recommending media content.  A database stores a record of a Social Media Network (SMN) contact of a user, stores a Closeness Metric (CM) (The CM is based on a Number of Mutual Friends (NMFs) between the user and SMN contact) that corresponds to the SMN contact.  Upon retrieving a Recommendation Threshold (RT) (The RT is a minimum value of the CM required to determining sufficiently close for generating media content recommendations.) from the database, the RT is adjusted based on an automatic adjustment which is either based on the NMFs or based on a predetermined threshold.  The closeness metric is compared to the adjusted RT.  In response to determining that the CM exceeds the adjusted RT, a media content recommendation is generated on a display device based on a preference of the SMN contact.  Independent claims 51 and 61 each identify the uniquely distinct combination of features:
recommending media content
storing, in a database, a record of a social media network contact of a user;
storing, in the database, a closeness metric corresponding to the social media network contact
wherein the closeness metric is based on a number of mutual friends between the user and the social media network contact retrieving a recommendation threshold from the database
wherein the recommendation threshold is a minimum value of the closeness metric required to determine that the user and the social media network contact are sufficiently close for generating media content recommendations
adjusting the recommendation threshold based on any one of an automatic adjustment based on the number of mutual friends or based on a predetermined recommendation threshold
comparing the closeness metric to the adjusted recommendation threshold 
in response to determining that the closeness metric exceeds the adjusted recommendation threshold, generating for display, on a display device, a media content recommendation based on a predetermined preference of the social media network contact
(specification [0002] [0017]) monitor user preferences of a select group of friends of the user and base media recommendations of those user preferences
(specification [0007]) retrieve a recommendation threshold from the database and compare the recommendation threshold to the closeness metric.

9.	While the summary starts on page 27, the closest prior art (Hildreth et al., US Pub 20100174813; Walkingshaw et al., US Pub 20150169744; Mgrdechian et al., US 7545784; Dimov, US Pub 20150281329; Scherzer et al., US Pub 20130058274; Khan et al., US Pub 20110238755 [0016] [0060] [0093] [0104]; Savage et al., US Pub 20150379406 [0031]; Ventilla et al., US Pub 20110106895 [0061]-to-[0070]; Saylor, US 9027105 col 41 lines 31-51; Grieve, US 8595167 col 9 lines 47-61; Flinn et al., US Pub 20120254099 [0345]; Korbecki et al., US Pub 20150169705 [0059] [0062] [0077] [0096] [0108]; Gupta et al., US Pub 20140358607 [0041]; Green et al., US Pub 20120317123 [0085]; Horling et al., US 8595228 (8) (91); Palmert, US Pub 20140019544 [0279]; Yee et al., US 9129227 (37) (38) (99); Flinn et al., US Pub 20120290518 [0363]; Wilson, US Pub 20140280226 [0169] [0178] [0179] [0192] [0209]; and Korst et al., US Pub 20140136621 [0002] [0031]-to-[0034]) disclose a computer implemented method and a data processing device for assessing electronically mediated communications is described.  Messages sent by a 1st part are captured.  The content of the messages is processed to determine a quantitative metric reflecting a 1st property.  The behavior over time of the quantitative metric is analyzed to assess the nature of a relationship involving the 1st party.  An apparatus is provided for monitoring of relationships between two parties using communications.  Electronic Communication Systems (ECSs) allow people to communicate without being physically present at the same location.  A number of electronic communication mechanisms exist (e.g., telephony, email, text, SMS messaging, instant messaging).  Although these ECSs bring advantages in the ease of communication between parties, they can also bring disadvantages.  For example, the identity of the parties to the communication can not be reliably confirmed, nor can the honesty of the parties be easily determined.  There are many areas in which anonymity of electronic communications can also give rise to a problem (e.g., gambling, espionage, industrial espionage, terrorism, security, legal compliance, and other activities) in which important secret information is transmitted between parties using electronic communications.  Hence, it would be advantageous to be able to identify inappropriate relationships between two parties based on their communications so as to be able to take action to prevent, or otherwise intervene, in their communications.  In an embodiment, the monitoring of relationships between two parties which comprises capturing a communication between the two parties, processing the communication to obtain a set of metrics, and then processing the set of metrics with a stored set of values establish the nature of the relationship.  An engine is provided for processing the set of metrics and the set of values to produce an indicator representative of the relationship between the two parties.  Personal Computers (PCs) each include a messaging application (e.g., email, instant messaging application) that determines which messages can be sent between the PCs via a network.  At least some content of a communications is captured (e.g., conversation) between at least two parties communicating in an electronically mediated manner (e.g., email, instant messaging, text messaging in an Internet chat room, SMS, MMS, etc.).  The content of the communication is subject to various types of analysis to generate at least one, but typically a set of scores or metrics which can be considered to characterize a property of the communication.  The score(s) generated is sometimes referred to herein as the “DNA” of the communication.  That is, by analogy with DNA sequences, by analyzing the patterns in the scores, a higher level property of the communication can be identified.  The score(s) is subject to at least one, or possibly several, analytical techniques in order to arrive at an assessment of the relationship between the at least two parties in communication.  The analysis can be carried out on only one side of the communication, both sides of the communication, or one or both sides of multiple different communications, all including a common party(ies).  The assessment may be a likelihood or probability that the communication has a particular property (e.g., is a grooming conversation).  In the following, a “conversation” will be used to refer to a sequence of messages sent by at least a 1st party to a 2nd party.  Those sequences of messages may be simply posted (e.g., to a bulletin board, etc.) or may be sent to a specific 2nd party(ies).  The conversation can include reply messages sent by the 2nd party.  That conversation can be made up of any number of sequences of individual message sent by or passed between the parties and is not limited to multiple strict sequence(s) of replies and responses.  In an embodiment, one party may send multiple messages not all or any of which will generate a response(s).  Further, a “conversation” can also be considered to include a message sent by one party and intended for multiple parties (e.g., by a bulletin board) and which may result in numerous reply messages from multiple different parties.  Each unique combination of parties can be considered to give rise to distinct conversations.  The conversation is analyzed in terms of segments of a conversation.  A segment refers to a number of continuous elements of the message of one of the parties in a conversation of a fixed number of words (e.g., 100 words) or a fixed number of lines of messages (e.g., 50 lines) sent by a party.  The number of words or lines in a segment can vary depending on the application and the difficulty in assessing the nature of the conversation.  Preferably, at least a few tens of words or lines are present in a segment.  The use of segments helps to prevent the skewing of the analysis and assessment of conversations which can otherwise occur owing to conversation elements with a high frequency of occurrence and which can be of little help in assessing the conversation (e.g., “Hi”).  It will be appreciated that “words” herein can include abbreviations and symbols of grammatically correct words.  In an embodiment, if a grooming score that is generated by a relationship score aggregator is greater than a grooming threshold set by the user configuration data, then a decision Rules Engine (RE) returns the response “Block” to a service control manager which communicates with the client application via the API to block further communications.  Otherwise, the message is allowed to pass through a Conversation Assessment and Control Software (CACS).  The message can be passed as received or as amended by the CACS.  For example, a further rule implemented by logic may be that if swear words are present in the incoming message having a score greater than a threshold value, then the swear words are removed from the text of the message and replaced by asterisks in an outgoing message.  Similarly, logic can be included to cause any Telephone Number (TN) identified in the incoming message to be removed before the incoming message is allowed to pass.  Hence, an amended message can be allowed to be passed by the CACS rather than the text of the incoming message as originally transmitted.  A real-time RE component can be used to allow a customized set of rules to be applied to conversation segments in real-time, if required.  In one embodiment, a particular application that has a customized set of rules can be applied to the conversation segment in real-time.  The real-time RE can operate for a conversation segment currently held in a conversation cache.  Classification modules can access the text of the conversation segment.  The metadata for the message segment and the score data output by the context classification engine can be made available to the real-time RE.  The output from the real-time RE can be passed to a decision RE so that the decision RE can use that output as part of the determination of what action to take.  A Relationship Analysis Engine (RAE) is also provided which analyzes the score data generated by classification modules and stores the score data in a database.  The scores can be simple statistics (e.g., average conversation length, frequency of swear words, average number of punctuation marks, etc.) and are the quantitative metrics or scores which constitute the conversation DNA analyzed by the RAE.  The result data from the RAE can then be used by a Relationship Score Aggregator (RSA) to try and identify potentially inappropriate relationships between the parties to the conversation.  Each analysis module generates relationship score(s), being a quantitative metric indicative of the nature of the relationship based on the conversation segment.  The or each output of the RAE can then be passed to an RSA which can combine the relationship scores to come up with an overall metric for the nature of the relationship (e.g., an representation of the likelihood or probability that the relationship is a grooming relationship or a simple classification).  Based on the behaviors with time of a conversation between the two parties, the conversation metrics are used by the RSA in order to try and identity potentially inappropriate relationships or behavior.  Applying the real-time rules and decision rules determines what action, if any, to take.  In an embodiment, a rule may be if a Grooming Relationship (GR) score exceeds a threshold value and the message includes a TN then the TN should be deleted from the message and a warning email sent to a parent.  This logic should prevent the message including TNs that have been identified as potentially part of a grooming conversation being passed from a child being groomed, but should allow the message(s) from friends including telephone numbers to be passed, as those conversations have a low GR score.  Another embodiment, deciding to amend the message by removing all swear words having a score higher than a threshold value.  This would allow children, or others, to still communicate, but would prevent offensive materials from being transmitted.  In an embodiment, a number of canonical phrases or expressions are defined and form the fundamental distinct building blocks of any other documents that has been processed.  A number of de-normalized phrases are also identified and can be considered equivalent to the canonical phrases.  After the RAE(s) has completed, the RSA can generate a single metric representative of the nature of the conversations or probability that the conversation is a Grooming Conversation (GC).  In an embodiment, the RSA can take, as input, a metric representing the ratio of the number of inappropriate terms in the two parties messages, a metric representing any increase in inappropriate content and any decrease in friendly content, a metric representing the average word length, number of emoticons, and level of punctuation.  A weight sum of these metrics divided by a maximum possible total and expressed as a percentage can then be output as the risk rating by the RSA.  By combining or aggregating these individual scores, a more accurate indication of the risk that the conversation is a GC can be obtained and compared to a single score alone.  In another embodiment, the RSA can produce an overall threat score from the results of a multiple of the different relationship analysis approaches described so that a probability of a thread can be ascertained.  If Relationship Scores (RSs) reach a certain given level, the first four approaches can trigger a warning.  However, the RSs can be transformed into probabilities by comparing such RSs with average values known for teen chat conversations.  The amount of deviation from the averages can be measured against a multiple of the size of the average values and turned into a resulting probability.  The exact combination of RSs and other data which can be considered indicative of grooming, or any other inappropriate behavior, maybe a complex combination of factors.  In an embodiment, a decrease in friendliness score may not in itself show that there is a GR but may merely indicate that there is an argument between the parties.  However, a decrease in the friendliness score in conjunction with an increase in a inappropriate content score may indicate a high likelihood of a GR causing the RSA to output a high risk score resulting in action being taken.  Software is available for visualizing social network data (e.g., Vizstar) in which all relationships of a particular user are illustrated graphically by the distance between a user and all other users with whom they have a relationship.  

10.	Another prior art teach a Digital Magazine Server (DMS) creates cover pages identifying relevant Content Items (CIs) relevant to a user.  A Candidate Feed(s) (CF(s)) of CIs is identified from various sources (e.g., user-defined sections of CIS, Social Networking Systems [SNSs], external content providers, and recommended content).  The DMS retrieves CIs from the CF(s) and generates a cluster(s) including retrieved CIs based at least in part on the content elements contained in the CIs.  The CIs in various clusters are scored, and CI(s) are selected from each cluster.  The selected CIs are placed into a Consolidated Feed (FC), which is used to create a cover page describing a Digital Magazine (DM) for presentation to a DMS user.  Content is recommended to a user of a DMS, and more specifically to recommend a diverse set of content to the user.  Various conventional techniques for recommending content to users are based on previous interactions by users with an online system (e.g., SNS).  However, these conventional techniques often fail to present users with a wide variety of content and fail to present content likely to be of interest to the user.  Some online systems manually curate cover pages with content of interest to the user, these manually curated cover pages often fail to accommodate the diverging interests of a wide group of users.  In an embodiment, a DMS retrieves content from a source(s) and generates a personalized, customizable DM for a user based on the retrieved content.  The DMS presents customized cover pages, which include information describing CIs retrieved for presentation to users.  To create a customized cover page, the DMS identifies CIs from various CFs.  A CF includes CIs from various CFs.  A CF includes CIs selected by a user, CIs recommended by the DMS based on those users recommended by the DMS based on those user’s inferred interests.  The CIs are retrieved from SNSs associated with the user, are retrieved from sources external to the DMS, or are targeted to the user based on user characteristics.  Candidate CIs are retrieved from the CFs, sorted into groups of similar CIs, and ranked within the groups of similar CIs.  A DMS retrieves content from source(s) and generates a personalized, customizable DM for a user based on the retrieved content.  The generated DM is retrieved by a DM application executing on a computing device (e.g., a mobile communication device, tablet, computer, or any other suitable computing system) and is presented to the user.  The DM may be organized into a number of sections where that each section includes content having a common characteristic (e.g., content obtained from a particular source, content having particular key words, content associated with particular topics).  A section of the DM includes articles from an online news source (e.g., website for a news organization), another section includes articles from a third-party-curated collection of content associated with a particular topic (e.g., a technology compilation), and an additional section includes content obtained from an account(s) associated with the user and maintained by social network system(s).  The sources communicate with the Client Device (CD) and the DMS via the network.  The network may comprise any combination of Local Area Networks (LANs) and/or Wide Area Networks (WANs), using both wired and/or wireless communication systems.  The CD is a computing device(s) capable of receiving user input as well as transmitting and/or receiving data, via the network.  The CD is a conventional computing system (e.g., a Personal Digital Assistant (PDA), a mobile telephone, a smartphone, or another suitable device).  The DMS receives CIs from source(s), generates pages in a DM by processing the received content, and provides the pages to the CD.  The DMS generates page(s) for presentation to a user based on CIs obtained from a source(s) and information describing the organization and presentation of CIs.  A template store includes Page Templates (PTs) each describing a spatial arrangement (“layout”) of CIs relative to each other on a page for presentation by the CD.  A PT includes slot(s), each configured to present a CI(s).  In some embodiments, slots in a PT may be configured to present a particular type of CI or to present a CI having specified characteristic(s).  For example, a slot in a PT is configured to present an image while another slot in the PT is configured to present text data.  Each slot has a size (e.g., small, medium, or large) and an aspect ratio.  PT(s) may be associated with the type of a CD, allowing CIs to be presented in different relative locations and with different sizes when the CIs are viewed using different CDs.  Additionally, PTs may be associated with sources, allowing a source to specify the format of pages presenting the CI received from the source.  A layout engine retrieves CIs from source(s) or from the content store and generates a page including the CIs based on a PT from the template store.  Based on the retrieved CIs, the layout engine may identify candidate PTs from the template store, and may score the candidate PTs based on characteristics of the slots in different candidate PTs and based on characteristics of the CIs.  In an embodiment, a connection generator generates an Adjacency Matrix (AM) from a global Content Graph (CG) or from multiple user CGs and stores the AM in a connection store.  The AM describes a connection(s) between CIs.  The AM includes identifiers of CIs and weights representing the strength or closeness of a connection(s) between CIs based on the global CG.  The weights indicate a degree of similarity in subject matter or similarity of other characteristics associated with various CIs.  Graphical analysis techniques may be applied to the AM to rank CIs, to recommend CIs to a user, or to otherwise analyze relationships between CIs.  In addition to identifying connections between CIs, the connection generator may also determine a social proximity between users of the DMS based on interactions between users and CIs.  The DMS determines a social proximity, or “social distance,” between users using a variety of techniques. For example, the DMS analyzes additional users connected to an SNS to determine a social proximity of the two users.  In another example, the DMS determines a social proximity between a first and a second user by analyzing the first user’s interactions with CIs posted by the second user (e.g., whether the CI is posted using the DMS or on another SNS).  In an embodiment, the connection generator determines a Connection Confidence Value (CCV) between a user and an additional user of the DMS based on the user and the additional user’s common interactions with particular CIs.  The CCV may be a numerical score representing a measure of closeness between the user and the additional user.  A large CCV indicates a greater similarity between the user and the additional user.  In an embodiment, if a user has at least a threshold CCV with another user, the DMS stores a connection(s) between the user and the additional users in the connection store.  Using data from the connection store, a Recommendation Engine (RE) identifies CIs from source(s) for recommending to a DMS user.  Hence, the RE identifies CIs potentially relevant to a user.  In one embodiment, the RE retrieves data describing interactions between a user and CIs from the user’s User Profile (UP) and data describing connections between content items, and/or connections between users from the connection store and generates a list of CIs to recommend to the user.  In one embodiment, the RE uses stored information describing CIs (e.g., topic, sections, subsections) and interactions between users and various content items (e.g., views, shares, saved, links, topics read, or recent activities) to identify CIs that may be relevant to a DMS user.  For example, CIs having an implicit connection of at least a threshold weight to a CI with which the user interacted are recommended to the user.  Another example, the RE presents a user with CIs having attribute(s) in common with a CI with which an additional user having a threshold Connection Confidence Score (CCS) with the user interacted.  Recommendations for additional CIs may be presented to a user when the user views a CI using the DM, may be presented as a notification to the user by the DMS, or may be presented to the user through any suitable communication channel.  To more efficiently identify CIs based on search queries, a search module may index CIs, groups (or sections) of CIs, and user profile information.  In an embodiment, the index includes information about various CIs (e.g., author, source, topic, creation data/time, user interaction information, document title, or other information capable of uniquely identifying the CI).  The SM may present identified CIs based on a ranking.  Factor(s) associated with the CIs may be used to generate the ranking.  In an embodiment, the DMS may also identify CFs based on recommended CIs.  In one embodiment, the RE uses a connection between a user and the CIs to identify content items for recommendations to the user.  The DMS records users’ interactions with CIs in the UP store and may generate weighted connections between various users and the CIs based on these interactions, which are stored by the DMS.  Some connections may be associated with inferred weights that may be used to infer a user’s interests from the connections, allowing the DMS to recommend CIs to a user based on the inferred user interests.  When a connection between a user and a CI with which the user has not previously interacted has a weight equaling or exceeding a threshold value, the CI is recommended to the user.  In one embodiment, the DMS infers that users having a particular set of characteristics are interested in CI(s), so these CIs are incorporated into a CF for presentation to users having at least a threshold number of characteristics in the set.  In an embodiment, the CIs included in the CF are sorted into clusters, scores are determined for the CIs included in the CF, and a subset of the content items included in a consolidated feed are selected for including into a further consolidated feed based on the cluster and the scores.  The consolidation of CIs may continue until condition(s) are satisfied.  The conditions may be based on the scores, relevance to the user, diversity, and/or the number of selected CIs.  A condition may specify that a threshold number of CIs from different CFs are included in the CF presented to the user, or that CIs form at least a threshold number of CFs are included in the conditions which may specify that three CIs from social media feeds are present in the CF along with three CIs recommended for a user and six CIs from the source(s).  In one embodiment, the DMS selects a stored PT based on characteristics of the CD or the display device and associates CIs in the CFs with slots in the PTs based on content elements in the CIs, characteristics of the user, prior user interactions with content, user preferences for content, similarity between CIs in the CF, promotional considerations, or other factors.

11.	Another prior art teach an improved communication system and methods that relates to wireless communication, and in particular, to a wireless communication system and method that provides an exchange of information between Wireless Devices (WDs).  There currently exists a number of ways of obtaining information about a previously unknown party before actually approaching or contacting them.  In the case where both parties are in the same physical location, an ideal method is through a Mutual Friend (MF) who may offer or be willing to provide information to one party about another.  This MF may also act as a conduit, allowing the two parties to communicate without any knowledge of the other’s identifying information.  In some embodiments, users of Social-Networking Services (SNSs) (e.g., Friendster, LinkedIn) fill-out Profile Information (PI) that is stored in a central database.  In SNSs, users are generally allowed to contact or view the PIs of only those users with whom they are connected to via this hub-and-spoke system, and who are separated from them by less than a pre-defined number of connections.  Despite these differences, a key limitation of both on-line dating and SNSs is that both require a user to initiate a search based on specific qualities or characteristics; it is only after they are identified and have contacted a person will they actually have the opportunity to meet them in a real-world situation.  Similarly, in the case where both parties are in the same physical location but do not have any MFs who can provide them with information about the other, there is no effective way to identify what this information is.  Currently, there is no efficient methodology for combining and extending the efficiencies of online-dating and SNS to real-world situations where a person may quickly obtain information about a specific individual that he or she may encounter, but does not yet know anything about.  Given these current limitations, it would clearly be advantageous to develop a system whereby a user could access information about a specific person in their general location in order to decide whether potential compatibilities (either business or personal) may exist between them.  In the same way, it would be useful if a system existed whereby a user could identify MFs which they may have in common with a person in their general location.  Thus, existing systems are not useful in dynamic situations where user(s) want to wirelessly communicate information.  Consequently, there is a need for an improved communication system and method.  In an embodiment, a WD(s) is represented by a wireless ID tag(s).  In another embodiment, a message (e.g., an advertisement) is sent from a first WD to another WD(s).  In one embodiment, a remote computer system filters the message based on the information associated with the WD identification(s).  Accessing information comprises generating a query to a database using the WD identification(s) and retrieving information associated with the WD identification(s) in response to the query.  The WD comprises a power supply, an antenna, and a Radio Frequency (RF) circuit coupled to the power supply for receiving power and coupled to the antenna for receiving and transmitting data, wherein the RF circuitry includes a device identification, and the RF circuitry is isolated from user inputs and outputs.  In an embodiment, a user is allowed to:  1) view the PI of any other user in their immediate vicinity; 2) identify MFs, colleagues or associates who they may have in common with this other user; and 3) send a message to this other user without necessarily having any prior knowledge of the recipient’s identifying information, where the identifying information of the recipient may remain hidden from the sender and is known only to the service itself.  In one embodiment, a communication process is initiated by a user interested in viewing the PI of another user identifying any MFs they may have in common or in sending a message to them.  PI may include a variety of information about a user’s likes and dislikes, background, education, friends and other information (e.g., text, audio, video, images, electronic pictures of the user), blogs, links to favorite web sites or items or services for sale, etc.).  In one embodiment, users may specify a list of friends.  A web application on the remote computer may then construct lists of mutual acquaintances (e.g., MFs which are other people that are known by both users) of a given pair of users (e.g., an initiator and target) by accessing and comparing PIs of two users.  Mutual acquaintances may be accessed via various degrees of separations.  In some embodiments, this feature is enabled by individual users uploading names and/or other identifying information (e.g., email addresses, to the web application upon registration with the service, or at any other time.).  A web application constructs the list of MFs for all pairings with the available information.  Corresponding MF information may be passed-on to the WDs as part of the PI regarding “friends of friends,” essentially action as a mobile “social-networking” service in addition to, or in lieu of, a dating service.  Users are provided with the ability to select and learn about people that they wish to contact based first on observations of their real-world behavior without requiring them to browse through boring contrived or misleading classified advertisements or on-line PIs.  PI for one or more targets may be stored internally on a WD or selectively deleted.  Some or all of the PI may be saved (e.g., as a complete PI or as a summary PI).  Such PI may be useful if the initiating user desires to contact such a target at a later time.  The user of the initiating service may review the PIs and may subsequently interact with other selected users depending on their interest by sending message information to selected users.  Messages may then be forwarded to the users corresponding to the saved PIs at a later time.  In addition to dating applications, embodiments may be used in a variety of other applications (e.g., entertainment, other gaming applications on mobile devices, micropayments, business methods for generating revenue and income, medical applications).  Users of the service may opt to receive advertisements or filter advertisements based on a predefined criteria (i.e., restaurant ads only).

12.	And, another prior art teach Place-Shifting (P-S) a media program from a Source Device (SD) to a Destination Device (DD) over a network involves obtaining Location Information (LI) associated with the DD; determining, by a server coupled to the network, Recommended Media Program(s) (RMP(s)) available for streaming from the SD in a manner that is influenced by the LI; and providing indication of the RMP(s) to the DD.  Media Content (MC) can now be received from any number of different sources and stored in a personal or Digital Video Recorder (DVR) or the like for viewing at a later time (“time shifting”).  Live or recorded MC can also be “place-shifted” to allow viewing at remote locations away from the viewer’s primary television set.  Due to the proliferation of portable consumer electronic devices with display and network communication capabilities, viewers have more opportunities to place-shift content.  In an exemplary embodiment, P-S is transferring data or content (e.g., MP, MC) over a network from a SD to a DD for presentation to a user (or viewer) on the DD.  For the purpose of explanations, the SD may be alternatively referred to herein as a MD or a P-S device, and the DD may be alternatively referred to herein as a Playback Device (PD) or CD.  The P-S device works in conjunction with an STB to shift the viewing experience from a home television (e.g., DD) to a viewing display on the CD (e.g., media player application) that is access via the network.  Many different types of P-S devices are generally capable of receiving MC from an external source (e.g., DVR, STB, cable or satellite programming source, DVD player, and/or the like).  In other embodiments, P-S features are incorporated within the same device that provides content-receiving or other capabilities. Some MDs may be a hybrid DVR and/or receiver that also provides transcoding and P-S features.  Often, users like to be apprised of available MC that is likely to be of interest to them, which alleviates the burden of a user to manually search and locate content.  Accordingly, it is now desirable to provide a more satisfactory user experience by creating systems and methods for recommending (or suggesting) MC available for P-S that is increasingly likely to be relevant or otherwise of interest to users.  Other desirable feature(s) and characteristics may also become apparent from the subsequent detailed description.  In various exemplary embodiments, devices are provided for transmitting data from an SD to a DD.  One exemplary method of P-S is a media program P-S from a SD to a DD over a network involves obtaining LI associated with the DD and a server coupled to the network determining RMP(s) available for streaming from the SD in a manner that is influenced by the LI and providing indication of RMP(s) to the DD.  In other embodiments, a media system is provided.  A server is configured to obtain LI associated with a Client Device (CD) coupled to a network, determining RMP(s) available for streaming from a Media Device (MD) to the CD over the network based at least on the LI, and provides the location of the RMP(s) to the CD.  In another embodiment, P-S a Media Program (MP) from a MD to a CD over a network involves identifying a CD location and identifying a home location of the MD, and determining recommended broadcast from an MP(s) available at the MD based at least in part on the CD location relative to the home location.  In exemplary embodiments, LI is obtained for the DD and the SD, and MP(s) are identified as recommended (or suggested) for the user of the DD based on the DD’s location relative to the SD’s location.  In embodiments, a recommendation algorithm(s) is used to calculate or otherwise determine a metric for the relevance or likelihood of the user being interested in a particular MP taking into account the DD’s location relative to the SD’s location and determining the metric.  Thus, the DD’s location relative to the SD’s location may influence or otherwise adjust the value of a recommendation metric for a particular MP, which, in turn, results in that MP either being more highly recommended or not recommended when the DD is at a particular location relative to the MD.  Embodiments of the subject matter described herein generally relate to recommending (or suggesting) instance of content for a P-S session in a manner that takes into account the location of the DD for the P-S relative to the SD.  For the purpose of explanation, the subject matter may be described herein in the context of P-S an MC among networked devices within a media stream.  As used herein, “media content,” “Media Program” (MP), or variants thereof should be understood as referring to any audio, video, audio/visual, or other programming in any streaming, file-based or other format.  In an embodiment, a Server and/or Portal Application (SPA) may determine the recommended broadcast MP(s) for the CD based on the distance between the CD location and the MD location.   Based on the user’s viewing history in the database, the SPA may identify or otherwise determine that certain types of categories of MPs are more relevant to the user of the CD when the distance is within a particular range of distances or otherwise less than a threshold value.  For example, the SPA may determine that the user of the CD is more likely to be interested in viewing news programming when the distance between the CD and the MD is less than a threshold distance, and accordingly, more highly recommend current news broadcast news MPs when the distance between the CD location and the MD location is less than that threshold.  In this regard, factor(s) in the recommendation algorithm may be adjusted or otherwise modified to increase the recommendation metric value for news MPs when the distance between the CD location and the MD location is less than that threshold distance.  Conversely, the SPA may determine that the user of the CD is less likely to be interested in viewing travel-related programming when the distance between the CD and the MD is less than the threshold distance, and accordingly, to stop recommending currently broadcast travel-related MPs when the distance between the CD location and the MD location is less than that threshold (e.g., by adjusting or modifying factor(s) in the recommendation algorithm to decrease the recommendation metric value for travel-related media programs).  Thus, certain types, categories, or genres of programming may be more highly recommended by the SPA when the CD is closer to the MD, while other genres of programming that would otherwise be recommended when the CD is further away from the MD are not recommended by the SPA.  In other words, RMP(s) identified by the SPA when determining recommendations based on the distance may not be recommended by the SPA when determining recommendations based on the distance and vise versa.  In this manner, the recommendation metric may be influenced, adjusted, or otherwise augmented based on the CD location relative to the MD and/or the distance between the CD and the MD.  

13.	In summary, nowhere do Hildreth, Walkingshaw, Mgrdechian, Dimov, Scherzer, Khan, Savage, Ventilla, Saylor, Grieve, Flinn, Korbecki, Gupta, Green, Horling, Palmert, Yee, Flinn, Wilson, and Korst explicitly mention or disclose the unique combination of elements listed above.  The specification (features highlighted in bold above) provide explanation/clarification to some critical features (e.g., predetermined recommended threshold, determined preferences) to overcome the 35 USC 101 rejection (2019 PEG type).  The prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

14.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/ONDREJ C VOSTAL/Primary Examiner, Art Unit 2452                                                                                                                                                                                                        
	February 19, 2021